

Exhibit 10.27









VERTEX PHARMACEUTICALS
NON-EMPLOYEE DIRECTOR DEFERRED COMPENSATION PLAN
Effective January 1, 2016

--------------------------------------------------------------------------------








22064000v.7

--------------------------------------------------------------------------------



Exhibit 10.27

VERTEX PHARMACEUTICALS NON-EMPLOYEE DIRECTOR
DEFERRED COMPENSATION PLAN
TABLE OF CONTENTS
Page


ARTICLE 1 DEFINITIONS1
ARTICLE 2 ELIGIBILITY AND ENROLLMENT3
ARTICLE 3 VESTING AND EARNINGS CREDITING3
ARTICLE 4 DISTRIBUTION OF BENEFITS4
ARTICLE 5 ADMINISTRATION6
ARTICLE 6 MISCELLANEOUS6









i
22064000v.7

--------------------------------------------------------------------------------



Exhibit 10.27

Vertex Pharmaceuticals
Non-Employee Director Deferred Compensation Plan
Effective January 1, 2016
PURPOSE
The purpose of this Plan is to provide deferred compensation to non-employee
directors of Vertex Pharmaceuticals Incorporated. The Plan is not subject to the
Employee Retirement Income Security Act of 1974. This Plan is intended to comply
with Code Section 409A and the regulations and guidance thereunder. This Plan is
a sub-plan of the Vertex Pharmaceuticals Incorporated 2013 Stock and Option
Plan, as permitted by section 26 of such plan, and is subject to the terms and
conditions of the Stock and Option Plan. This Plan is adopted effective as of
January 1, 2016.

1
22064000v.7

--------------------------------------------------------------------------------



Exhibit 10.27

ARTICLE 1

Definitions
For purposes of this Plan, unless otherwise clearly apparent from the context,
the following phrases or terms shall have the following meanings:
1.1    “Account Balance” means the aggregate number of Deferred Stock Units or
cash allocated on account of a Participant’s deferrals to the Plan, as adjusted
in accordance with Article 3 of the Plan. This account shall be a bookkeeping
entry only and shall be utilized solely as a device for the measurement and
determination of the number of shares of Common Stock to be paid to or in
respect of a Participant pursuant to the Plan.
1.2    “Administrator” means the Committee or such person or persons as may be
appointed by the Committee to be responsible for those functions assigned to the
Administrator under the Plan.
1.3    “Beneficiary” means one or more persons, trusts, estates or other
entities, designated in accordance with Section 4.3, that are entitled to
receive benefits under the Plan upon the death of a Participant.
1.4    “Board” means the Board of Directors of Vertex.
1.5    “Change in Control” means an “Acquisition” under the Stock and Option
Plan that also constitutes a change in ownership or control event as defined in
Treasury Regulation § 1.409A-3(i)(5).
1.6    “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated thereunder.
1.7    “Committee” means the Management Development & Compensation Committee of
the Board, or such other committee as the Board shall appoint from time to time
to administer the Plan.
1.8    “Common Stock” means the common stock of Vertex, par value $0.01 per
share.
1.9    “Compensation” means (a) all cash compensation, including fees and
retainers (but not reimbursement of expenses) paid to a Director for service on
the Board or a committee of the Board and (b) Restricted Stock Units that become
vested.
1.10    “Deferred Stock Units” means the phantom stock units comprising all or a
portion of the Participant’s Account Balance, each of which represents one share
of Common Stock.
1.11    “Director” means a member of the Board who is not an employee of Vertex.




--------------------------------------------------------------------------------

2
22064000v.7

--------------------------------------------------------------------------------



Exhibit 10.27

1.12    “Disability” means that the Participant (a) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months; or (b) has been
determined to be totally disabled by the Social Security Administration.
1.13    “Effective Date” means the Effective Date of the Plan, which is January
1, 2016.
1.14    “Fair Market Value” of a share of Common Stock on a particular date
shall be the mean between the highest and lowest quoted sales prices on such
date (the “valuation date”) on the securities market where the Common Stock is
traded, or if there were no sales on the valuation date, on the next preceding
date within a reasonable period (as determined in the sole discretion of the
Committee) on which there were sales. If there were no sales on such a market
within a reasonable period, the Fair Market Value shall be determined in good
faith by the Committee in its sole discretion. The Fair Market Value as
determined in this Section 1.14 shall be rounded down to the nearest whole cent
if the foregoing calculation results in fractional cents.
1.15    “Participant” means a Director who elects to participate in the Plan in
accordance with the terms and conditions of the Plan or a former Director who
has an Account Balance in the Plan that has not been fully distributed.
1.16    “Plan” means the Vertex Pharmaceuticals Non-Employee Director Deferred
Compensation Plan, which shall be evidenced by this plan document.
1.17    “Plan Year” means the calendar year.
1.18    “Restricted Stock Units” means an award of restricted stock units made
to a Director under the Stock and Option Plan for his or her service as a
Director, including both annual awards and awards made upon appointment to the
Board.
1.19    “Stock and Option Plan” means the Vertex Pharmaceuticals Incorporated
2013 Stock and Option Plan, as amended from time to time, and any successor
thereto under which this Plan is an authorized sub-plan.
1.20    “Termination” means the termination of service as a Director for any
reason. Whether a Termination has occurred shall be determined in accordance
with Treasury Regulation § 1.409A-1(h). Therefore, a Termination shall not occur
if the Director becomes an Employee of Vertex even if he or she terminates
service as a Director.
1.21    “Vertex” means Vertex Pharmaceuticals Incorporated, a Massachusetts
corporation, and its successors.
ARTICLE 2    
Eligibility and Enrollment




--------------------------------------------------------------------------------

3
22064000v.7

--------------------------------------------------------------------------------



Exhibit 10.27

2.1        Eligibility. All non-employee Directors of Vertex shall be eligible
to participate in the Plan.
2.2    Commencement of Participation. As a condition to enrolling in the Plan,
each Director shall execute and return to the Administrator any such forms
required by the Administrator to elect his or her deferral amounts and designate
a Beneficiary.
2.3    Election to Defer. A Participant may make separate periodic elections to
defer (a) either 0%, 50%, or 100% of the Participant’s cash Compensation to be
earned during an applicable Plan Year (or, if applicable, the portion of the
Plan Year) and (b) either 0% or 100% of the Restricted Stock Units granted to a
Participant that vest not less than 12 months from the date of the election. A
deferral election shall be irrevocable once made. The Administrator may limit or
decline to accept a deferral election to the extent that it determines that
Deferred Stock Units are not available for issuance under the Stock and Option
Plan.
2.4        Date for Filing Elections. Each Director may elect to defer
Compensation by executing and returning to the Administrator the required forms.
The elections must be made by the following deadlines:
2.4.1
For deferrals of cash Compensation, the election must be made no later than the
end of the Plan Year preceding the Plan Year in which the cash Compensation is
to be earned. If a Director first becomes eligible for this Plan during a Plan
Year, an election to defer cash Compensation to be earned for the remainder of
that Plan Year shall be made within 30 days of the initial date of eligibility
for this Plan.

2.4.2
For deferrals of Restricted Stock Units, the election must be made on or before
the earliest to occur of (i) the 30th day after the Director obtains the legally
binding right to the grant of Restricted Stock Units and (ii) 12 months prior to
the date that the substantial risk of forfeiture with respect to such Restricted
Stock Units lapses (other than due to death, Disability or a Change in Control).
Such election shall comply with Treasury Regulation Section 1.409A-2(a)(5).

The Administrator shall establish from time to time such other enrollment
requirements as it determines in its sole and absolute discretion are necessary.
ARTICLE 3    
Vesting and Earnings Crediting
3.1        Withholding of Compensation; Conversion into Deferred Stock Units.
Compensation shall be withheld as elected by the Participant at the time the
Compensation otherwise would have been paid to the Participant. The dollar value
of the amount withheld will be converted into Deferred Stock Units (including
fractions thereof) by dividing the amount withheld by the Fair Market Value of a
share of Common Stock as of the date such Compensation would otherwise have been
paid to the Director; and such Deferred Stock Units will be credited to the
Participant’s Account Balance at such time.
3.2        Crediting of Dividends and Distributions. Dividend equivalents shall
be credited to each Deferred Stock Unit on each dividend payment date (based on
Deferred Stock Units held as of the dividend record date) to the extent of any
dividends issued on Common Stock. Such dividend equivalents shall themselves be
converted into Deferred Stock Units as of the dividend payment date by dividing
the amount of the dividend equivalents by the Fair Market Value of the Common
Stock as of the applicable dividend payment date. Any such additional Deferred
Stock Units (or fraction thereof) resulting from dividend equivalent credits
shall be treated as Deferred Stock Units and credited to the Participant’s
Account Balance. The right to credits for dividend equivalents shall survive the
termination of this Plan and the termination of the Stock and Option Plan until
the Deferred Stock Units have been distributed pursuant to Section 4.1.
3.3    Substitution of Cash. If the Administrator determines that Deferred Stock
Units are not available for issuance under the Stock and Option Plan for any
reason, the Administrator shall credit the Participant’s Account Balance with
cash in lieu of the Deferred Stock Units that the Participant would otherwise be
entitled to. Cash credited to a Participant’s Account Balance shall be credited
with interest on a monthly basis at the prime rate plus one percent (1%) per
annum. Such credits shall continue until the Account Balance has been
distributed pursuant to Section 4.1 or until such cash is converted to Deferred
Stock Units in accordance with the last sentence of this Section 3.3. If
additional Deferred Stock Units subsequently become available for issuance under
the Stock and Option Plan, the Administrator shall, as of the date the
additional Deferred Stock Units become available for issuance, automatically
convert any cash in the Participant’s Account Balance into Deferred Stock Units
by dividing the amount of cash in the Participant’s Account Balance by the Fair
Market Value of a share of Common Stock as of the date the additional Deferred
Stock Units become available for issuance; and such Deferred Stock Units will be
credited to the Participant’s Account Balance at such time.
3.4        Vesting. A Participant shall at all times be one hundred percent
(100%) vested in his or her Account Balance.
ARTICLE 4    
Distribution of Benefits
4.1        Distribution Events. Upon the earliest to occur of (a) the
Termination of the Director’s service on the Board, (b) a Change in Control, (c)
the Director’s Disability or (d) the Director’s death, the Participant (or his
or her Beneficiary in the event of the Participant’s death) shall receive a lump
sum distribution of whole shares of Common Stock equal to the sum of (i) the
number of Deferred Stock Units in his or her Account Balance plus (ii) such
number of shares of Common Stock as is equal to the amount of cash in the
Account Balance on the date of distribution divided by the Fair Market Value of
a share of Common Stock as of such date. The distribution shall be made no later
than the 15th day of the third month after the event described above that
results in the distribution.
4.2        Form of Benefit. A Participant or his or her Beneficiary entitled to
a distribution under Section 4.1 shall receive his or her Account Balance as a
lump sum payable in whole shares of Common Stock. No fractional shares of Common
Stock will be issued under the Plan. If the calculation of the total number of
shares of Common Stock to be issued under this Plan results in fractional
shares, then the number of shares of Common Stock will be rounded up to the
nearest whole share of Common Stock. Notwithstanding the foregoing, if the
Administrator determines that Common Stock may not be distributed to a
Participant for any reason under the Stock and Option Plan, the Administrator
shall, in lieu of Common Stock, make a cash payment to the Participant in an
amount equal to the aggregate Fair Market Value of the Common Stock the
Participant otherwise would have received.
4.3    Designation of Beneficiary. A Participant may designate a Beneficiary by
so notifying the Administrator in writing, in a form acceptable to the
Administrator, at any time before the Participant’s death. A Participant may
revoke any Beneficiary designation or designate a new Beneficiary at any time
without the consent of a Beneficiary or any other person. If no Beneficiary is
designated or no designated Beneficiary survives the Participant, distribution
or payment shall be made to the Participant’s spouse or, if the Participant does
not have a surviving spouse, to his or her estate. If the Administrator has any
doubt as to the proper Beneficiary to receive distribution or payments pursuant
to this Plan, the Administrator shall have the right, exercisable in its sole
discretion, to withhold such payments until this matter is resolved to the
Administrator’s satisfaction.
4.4    Delay of Distribution or Payment. A distribution or payment otherwise
required to be made under the terms of the Plan may be delayed solely to the
extent necessary under the following circumstances, provided that the
distribution or payment is made as soon as possible within the first taxable
year of the Participant after the reason for delay no longer applies:
4.4.1
Violation of Law. The Administrator reasonably determines that making the
distribution or payment will violate Federal securities or other applicable
laws; or

4.4.2
Other Permitted Event. Upon such other events and conditions as the Commissioner
of Internal Revenue shall prescribe in generally applicable guidance.

This Section 4.4 shall be applied to similarly-situated Participants in a
reasonably consistent basis.
4.5    Acceleration of Distribution or Payment. Notwithstanding the foregoing, a
distribution or payment hereunder may be accelerated, with the consent of the
Administrator, under the following circumstances:
4.5.1
Compliance with Domestic Relations Order. To permit distribution or payment to
an individual other than the Participant as necessary to comply with the
provisions of a domestic relations order (as defined in Code Section
414(p)(1)(B));

4.5.2
Conflicts of Interest. To permit distribution or payment as necessary to comply
with the provisions of a Federal government ethics agreement or to avoid
violation of an applicable Federal, state, local or foreign ethics law or
conflicts of interest law; or

4.5.3
Tax Event. Upon a good faith, reasonable determination by the Administrator, and
upon advice of counsel, that the Plan fails to meet the requirements of Code
Section 409A and regulations thereunder. Such distribution or payment may not
exceed the amount required to be included in income as a result of the failure
to comply with the requirements of Code Section 409A.

ARTICLE 5    
Administration
5.1        Committee Duties. This Plan shall be administered by the
Administrator. The Administrator also shall have the discretion and authority to
make, amend, interpret, and enforce all appropriate rules and regulations for
the administration of this Plan and decide or resolve any and all questions
including interpretations of this Plan, as may arise in connection with the
Plan. All such interpretations or decisions by the Administrator shall be final,
conclusive and binding on all Participants and any Beneficiary or other person
claiming under or through any Participant, in the absence of clear and
convincing evidence that the Administrator acted arbitrarily and capriciously.
The Administrator shall have the authority to deviate from the literal terms of
the Plan to the extent it shall determine to be necessary or appropriate to
operate the Plan in compliance with the provisions of applicable law. Any
individual serving on the Committee, or as the Administrator, who is a
Participant will not vote or act on any matter relating solely to himself or
herself.
5.2        Agents. In the administration of this Plan, the Administrator may,
from time to time, employ agents and delegate to them such administrative duties
as it sees fit and may from time to time consult with counsel, including counsel
to Vertex.
5.3        Indemnity of Committee and Administrator. Vertex shall indemnify and
hold harmless the members of the Committee and the Administrator against any and
all claims, losses, damages, expenses or liabilities arising from any action or
failure to act with respect to this Plan, except in the case of willful
misconduct by the Committee or any of its members, or the Administrator.
ARTICLE 6    
Miscellaneous
6.1        Unsecured General Creditor. Participants and their Beneficiaries,
heirs, successors and assigns shall have no legal or equitable right, interest
or claim in any property or assets of Vertex. Vertex’s obligation under the Plan
shall be merely that of an unfunded and unsecured promise to pay money or issue
Common Stock in the future with respect to its Participants.
6.2        Vertex’s Liability. Vertex’s liability for the distribution or
payment of benefits shall be defined only by the Plan. Vertex shall have no
obligation to a Participant or Beneficiary under the Plan except as expressly
provided in the Plan.




--------------------------------------------------------------------------------

4
22064000v.7

--------------------------------------------------------------------------------



Exhibit 10.27

6.3        Taxes. It shall be the sole responsibility of the Participant to
properly account for and to pay any income and self-employment tax payable on
amounts deferred or benefits paid under this Plan.
6.4    No Rights as a Shareholder. No Participant shall have rights as a
shareholder, including voting rights, with respect to any Deferred Stock Units
that are held for his or her benefit under the Plan.
6.5        Nonassignability. Neither a Participant nor any other person shall
have any right to commute, sell, assign, transfer, pledge, anticipate, mortgage,
or otherwise encumber, transfer, hypothecate or convey in advance of actual
receipt, the amounts, if any, payable hereunder, or any part thereof, which
amounts are, and all rights to which are, expressly declared to be unassignable
and non‑transferable. No part of the amounts payable shall, prior to
distribution or payment, be subject to seizure or sequestration for the payment
of any debts, judgments, alimony or separate maintenance owed by a Participant
or any other person, nor be transferable by operation of law in the event of a
Participant’s or any other person’s bankruptcy or insolvency. Notwithstanding
the foregoing, Vertex shall comply with the terms of a domestic relations order
applicable to a Participant’s interest in the Plan, provided that such order
does not require the distribution or payment of benefits in a manner or amount,
or at a time, inconsistent with the terms of the Plan. Vertex shall have no
liability to any Participant or Beneficiary to the extent that his or her
benefit is reduced in accordance with the terms of a domestic relations order
that Vertex applies in good faith.
6.6    Adjustments. Upon the occurrence of any of the following events, a
Participant’s rights with respect to any Deferred Stock Units shall be adjusted
as hereinafter provided:
6.6.1
Stock Splits. If the shares of Common Stock shall be subdivided or combined into
a greater or smaller number of shares, the number of Deferred Stock Units shall
be appropriately increased or decreased.

6.6.2
Consolidations or Mergers. In the event of a consolidation or merger in which
Vertex is not the surviving corporation or which results in the acquisition of
substantially all Vertex’s outstanding stock by a single person or entity or by
a group of persons and/or entities acting in concert, or in the event of the
sale or transfer of substantially all Vertex’s assets (any of the foregoing, an
“Acquisition”), if such Acquisition does not result in a Change in Control, all
outstanding Deferred Stock Units at the time of the Acquisition shall be assumed
by the surviving or acquiring entity or an affiliate thereof or replaced with
rights with a value immediately after the Acquisition equivalent to the
aggregate value of the Deferred Stock Units immediately before such Acquisition.
If the Acquisition results in a Change in Control, Deferred Stock Units shall be
payable pursuant to Section 4.1.

6.6.3
Recapitalization or Reorganization. In the event of a recapitalization or
reorganization of Vertex that does not result in a Change in Control, pursuant
to which securities of Vertex or of another corporation are issued with respect
to the outstanding shares of Common Stock, a Participant shall be entitled to
replacement rights with an aggregate value equivalent to that of the Deferred
Stock Units that constituted the Participant’s Account Balance immediately prior
to such recapitalization or reorganization. If the recapitalization or
reorganization results in a Change in Control, Deferred Stock Units shall be
payable pursuant to Section 4.1.

6.6.4
Adjustments to Deferred Stock Units. Upon the happening of any of the events
described in Sections 6.6.1, 6.6.2 or 6.6.3, any outstanding Deferred Stock
Units shall be appropriately adjusted to reflect the events described in such
Sections. The Administrator shall determine the specific adjustments to be made
under this Section 6.6.4.

6.7    Issuances of Securities. Except as expressly provided herein, no issuance
by Vertex of shares of stock of any class, or securities convertible into shares
of stock of any class, shall affect, and no adjustment by reason thereof shall
be made with respect to, the number of Deferred Stock Units to which a
Participant or Beneficiary is entitled. Except as expressly provided herein, no
adjustments shall be made for dividends paid in cash or in property (including
without limitation, securities) of Vertex.
6.8    Dissolution or Liquidation of Vertex. Upon the dissolution or liquidation
of Vertex (other than in connection with a transaction subject to the provisions
of Section 6.6.2), all Deferred Stock Units under this Plan shall be liquidated
and paid in cash to Participants based upon the Fair Market Value of the Common
Stock as of the date of such liquidation or dissolution to the extent permitted
under Code Section 409A and the regulations thereunder.
6.9        Coordination with Other Benefits. The benefits provided for a
Participant or Beneficiary under the Plan are in addition to any other benefits
available to such Participant under any other plan or program of Vertex. The
Plan shall supplement and shall not supersede, modify or amend any other such
plan or program except as expressly may be provided otherwise.
6.10    Amendment and Termination. The Plan may at any time or from time to time
be amended, modified, or terminated by the Board. No amendment, modification, or
termination shall, without the consent of a Participant, adversely affect the
amount of the Participant’s (or Beneficiary’s) benefit. Upon termination of the
Plan, the Committee may elect to (a) treat each Participant’s Account Balance,
and make payments or distribution thereon, as if the Plan had not terminated; or
(b) to the extent permitted by Code Section 409A and regulations thereunder,
make a lump sum distribution or payment on each Participant’s Account Balance in
accordance with Article 4 of this Plan.
6.11    Distributions or Payments to Minors or Persons Under Legal Disability.
If any Participant or Beneficiary is determined by the Administrator to be
incompetent by reason of physical or mental disability (including minority), the
Administrator may cause a distribution or payment due to such person to be made
to another person for his or her benefit without responsibility on the part of
the Administrator or Vertex to follow the application of such funds.
6.12        No Special Rights. Nothing contained in this Plan shall confer upon
any Participant any right with respect to the continuation of his or her service
with on the Board.
6.13    Claims Procedure. Any Participant, contingent annuitant or beneficiary
under the Plan (a “Claimant”) who believes that he or she is entitled to receive
a benefit under the Plan, including one greater than that initially determined
by the Administrator or its delegate, may file a claim in writing with the
Administrator. The Administrator shall, within 90 days of the receipt of a
claim, either allow or deny the claim in writing, subject to extension as
described below. A denial of a claim shall be written in a manner calculated to
be understood by the Claimant and shall include: (a) the specific reason or
reasons for the denial; (b) specific references to pertinent Plan provisions on
which the denial is based; (c) a description of any additional material or
information necessary for the Claimant to perfect the claim and an explanation
of why such material or information is necessary; and (d) an explanation of the
Plan’s claims review procedures. After denial of a claim, a Claimant may request
and receive reasonable access to and copies of relevant documents, records and
other information in Vertex’s possession free of charge. Relevant documents,
records and other information are those that: (1) were relied on in making the
determination; (2) were submitted, considered or generated in the course of
making the determination; or (3) demonstrate compliance with the Plan’s
administrative processes or safeguards.
A Claimant (or his or her duly authorized representative) whose claim is denied
may, within 60 days after receipt of denial of the claim: (i) submit a written
request to the Administrator for review of the decision by the Committee; (ii)
review pertinent documents; and (iii) submit issues and comments in writing. The
Committee or its delegate shall notify the Claimant of its decision on review
within 60 days of receipt of a request for review. The decision on review shall
be written in a manner calculated to be understood by the Claimant and shall
include specific reasons for the decision and specific references to the
pertinent Plan provisions on which the decision is based.
The 90-day and 60-day periods described above may be extended at the discretion
of the Administrator or Committee, as the case may be, for a second 90- or
60-day period, as the case may be, provided that written notice of the extension
is furnished to the Claimant prior to the termination of the initial period,
indicating the special circumstances requiring such extension of time and the
date by which a final decision is expected.
Claimants shall not be entitled to challenge the Administrator’s or Committee’s
determinations in judicial or administrative proceedings without first complying
with the procedures in the Plan. The decisions made pursuant to this Section
6.13 are final and binding on Claimants and any other party; provided, however,
that a Claimant who has exhausted the administrative claims procedure set forth
in the Plan may seek review of his or her claim before a court of competent
jurisdiction within 12 months of the date such claim is finally denied.
6.14        Furnishing Information. A Participant or his or her Beneficiary will
cooperate with the Committee by furnishing any and all information requested by
the Committee and take such other actions as may be requested in order to
facilitate the administration of the Plan and the distribution or payment of
benefits hereunder, including but not limited to taking such physical
examinations as the Committee may deem necessary.
6.15        Captions. The captions of the articles, sections and paragraphs of
this Plan are for convenience only and shall not control or affect the meaning
or construction of any of its provisions.
6.16        Governing Law. The Plan will be administered in accordance with the
laws of The Commonwealth of Massachusetts, without reference to its principles
of conflicts of laws.
6.17        Notice. Any notice or filing required or permitted to be given to
the Committee under this Plan shall be sufficient if in writing and
hand‑delivered, or sent by registered or certified mail, to:
Vertex Pharmaceuticals Incorporated
Attn: Employee Benefits
50 Northern Ave.
Boston, MA 02210
Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.
Any notice or filing required or permitted to be given to a Participant under
this Plan shall be sufficient if in writing and hand‑delivered, or sent by mail,
to the last known address of the Participant.
6.18        Successors. The provisions of this Plan shall bind and inure to the
benefit of Vertex and its successors and assigns, and the Participant, the
Participant's Beneficiaries, and their permitted successors and assigns.
6.19        Validity. In case any provision of this Plan shall be illegal or
invalid for any reason, said illegality or invalidity shall not affect the
remaining parts hereof, but this Plan shall be construed and enforced as if such
illegal or invalid provision never had been inserted herein.
6.20    Sub-Plan. This Plan is a sub-plan of the Stock and Option Plan, and the
Deferred Stock Units provided in this Plan shall be Stock Rights that are
subject to the Stock and Option Plan.












--------------------------------------------------------------------------------

5
22064000v.7